Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 and 16-19 in the reply filed on 5/29/22 is acknowledged.

Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Please note: In the restriction requirement dated 3/24/22, stated Group I (claims 1-9) and Group II (claims 10-19). There was a typo in the numbering. The correct claim grouping is Group I (claims 1-9 and 16-19) and Group II (claims 10-15). Therefore, the Group I election made on 5/9/22 is towards claims 1-9 and 16-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 8 and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “includes at least two tools (10, 11) that are adapted to be exchangeable by rotation of the tool revolver (7, 20) about the axis of rotation”. Adapted how? What are the mets and bounds for the term “adapted”?
Claim 3 recites “at least one of arranged or configured such that mechanical vibrations of the tool holder (7, 20) that are generated by at least one of the workpiece (14) during turning machining or the motor (4) are dampened”. Arranged/configured how? What are the mets and bounds for the terms arranged/configured? There does not appear to be structural limitation claimed.
Claim 4 recites “wherein the hydrostatic bearing (8, 9) is arranged on a mechanical connection path between the motor---“. Arranged how? What are the mets and bounds for the term arranged?
Claim 6 recites “the hydrostatic bearing (8, 9) comprises a bearing (8, 9) that imparts permanent hydrostatic mounting”. What is the structural limitation to support the claimed subject matter “permanent? What are the mets and bounds for the term “permanent hydrostatic mounting”?
Claim 8 recites “the tool is shaped such that the workpiece (14) can be machined during a rotational movement of the tool holder---“. Shaped in what manner? What are the mets and bounds for the limitation?
Claim 17 recites “the tool holder (7, 20) is permanently hydrostatically mounted during at least one of machining of the workpiece (14) or an exchange of a tool”. What is the structural limitation to support the claimed subject matter “permanent? What are the mets and bounds for the term “permanently hydrostatically mounted”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 17 and 18, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delacou (USP 6,279,438).
	Regarding claim 1, Delacou discloses a turning machine for machining a workpiece, the turning machine comprising: a motor (52), which drives a shaft about an axis of rotation; a tool holder (6), which is rotationally connected to the shaft and which is rotatable about the axis of rotation (figures 5 and 6); and a hydrostatic bearing (8, 9) by which the tool holder (6) is hydrostatically mounted (figure 5).
	Regarding claim 2, Delacou discloses wherein the tool holder (6) comprises as a tool revolver that includes at least two tools (7) that are adapted to be exchangeable by rotation of the tool revolver about the axis of rotation (figure 7).
	Regarding claim 6, Delacou discloses, as best understood, wherein the hydrostatic bearing comprises a bearing (8, 9) that imparts permanent hydrostatic mounting (i.e. it is attached, interpreted as such by Examiner as best understood).
	Regarding claim 7, Delacou discloses wherein the hydrostatic bearing (8, 9) imparts hydrostatic mounting of the tool holder (6) along at least two linearly independent spatial directions, said hydrostatic mounting being imparted at least one of radially or axially in relation to the axis of rotation (figure 7).
	Regarding claim 8, Delacou discloses comprising a tool (7) on the tool holder (6), the tool is located such that the workpiece can be machined during a rotational movement of the tool holder, and the tool (7) being movable relative to the tool holder (figure 7).
	Regarding claim 9, Delacou discloses wherein at least one of the shaft or the axis of rotation is oriented parallel to an axis of rotation of a workpiece spindle of the turning machine (figure 7).
Regarding claim 17, as best understood, Delacou discloses wherein the tool holder is permanently hydrostatically mounted (i.e. inside a stationary block 21) during at least one of machining of the workpiece or an exchange of a tool (figure 5).
Regarding claim 18, as best understood, Delacou discloses wherein the motor  is configured to effect a tool feed of the tool holder during turning machining of the workpiece (col. 5, lines 37-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Delacou (USP 6,279,438) and evidenced by Matsunaga et al. (USP 9,011,007).
	Delacou discloses all aspects of the claimed as set forth in the rejection above. Regarding claims 3 and 19, Delacou discloses hydrostatic bearing (8,9) and Examiner takes Official Notice that it is old and well know that hydrostatic bearing serve to reduce vibration/dampen, as evidenced by Matsunaga (col. 1, lines 22-24).
Regarding claim 4, it would have been an obvious matter of design choice to choose different arrangements for the hydrostatic bearing depending on the size of the tool and tool, thus Examiner takes Official Notice that it is old and well know that hydrostatic bearing serve to choose a desired connection path for the hydrostatic bearing depending on the size of the tool and tool.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        7/15/22